Citation Nr: 9933786	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  94-42 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the claimed loss of use of the right foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from May 1953 to November 
1957.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision of the 
RO.  

In April 1997, the Board remanded the case for additional 
development.  



REMAND

As noted in the Board's previous remand, the veteran is 
receiving compensation for service-connected spinal fusion of 
L5-S1, evaluated as 60 percent disabling; postoperative 
residuals of a stricture of the right ureteropelvic bladder 
neck revision and right ureteroplasty, evaluated as 30 
percent disabling; and tinea cruris, evaluated as 10 percent 
disabling.  The veteran's combined rating is 80 percent.  He 
is also in receipt of a total compensation rating based on 
individual unemployability.  

The veteran filed a claim for SMC based on the claimed loss 
of use of the right foot due to his service-connected back 
disability in August 1992.  The claim was accompanied by a 
medical statement completed by a physician at the VA Medical 
Center in Northampton, Massachusetts stating that the 
veteran's permanent disabilities included those of spinal 
stenosis and loss of use of one foot.  

In February 1993, the RO denied the veteran's claim for SMC 
for the loss of use of the right leg pursuant to 38 U.S.C.A. 
§ 1114(k) principally on the basis of the findings on a 
September 1992 VA examination when the veteran gave a two-
year history of his right leg going dead and recurrent 
buckling and numbness of the right leg causing him to fall.  
Previous clinical studies had confirmed spinal stenosis at 
L3-L4.  The veteran complained of constant pain in the low 
back with radiation to both buttocks and numbness of his 
right leg, particularly in the thigh region extending to the 
proximal calf.  He also complained of a burning sensation on 
the right lateral foot.  He reported having had difficulty 
walking more than 15 to 20 yards.  He reported using a cane 
at all times and stated that, when he sat for 20 minutes, he 
was uncomfortable.  Diagnoses of spinal stenosis, 
questionable herniated lumbar disc, with residual 
radiculopathy in the right leg and loss of function were 
assigned.  

In the April 1997 remand, the Board instructed the RO to 
obtain up-to-date medical evidence.  Then, the Board noted, 
the RO was to schedule a medical examination.  The examiner 
was to "render an opinion as to whether the service-
connected back disability has resulted in effective loss of 
use of the right foot, i.e., whether the functions of balance 
and propulsion could be accomplished equally as well with an 
amputation stump with suitable prosthesis."  Instead, the 
examination was conducted before the receipt of additional VA 
medical records.  

More importantly, the examiner did not provide the opinions 
requested at to whether the veteran was experiencing 
effective loss of use of the right foot due to the service-
connected back disability.  In light of the earlier 
statements that the veteran was experiencing loss of use of a 
foot and functional loss of the right foot, a reliable 
medical opinion as to whether the veteran is actually 
experiencing loss of use is required.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that the veteran identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him since 
October 1997 for his service-connected 
back disability and any loss of use of 
his right foot.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should schedule a 
special neurological examination of the 
veteran to determine the nature and 
extent the claimed disability of the 
right leg due to the service-connected 
back disorder.  The claims file should be 
reviewed by the examiner prior to the 
examination.  All indicated special tests 
should be accomplished.  The examiner 
should fully describe all symptoms and 
pertinent clinical findings noted in the 
right leg that are reasonably 
attributable to the service-connected 
spinal fusion at L-5,S-1.  Then, based on 
his/her review of the case, the examiner 
should render an opinion as to whether 
the service-connected back disability has 
resulted in effective loss of use of the 
right foot, i.e., whether the functions 
of balance and propulsion could be 
accomplished equally as well with an 
amputation stump with suitable 
prosthesis.  The examiner should further 
comment as to whether there is complete 
paralysis of the external popliteal nerve 
and consequent foot drop, accompanied by 
characteristic organic changes including 
trophic and circulatory disturbances and 
other concomitants confirmatory of 
complete paralysis of that nerve.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claim.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
then he and his representative should be 
issued with a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



